DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communication filed 02/04/2021. Claims 1-9, 14-16 and 19 are amended, claims 10-13, 17-18 and 20 are canceled and claims 21-26 are newly added. Claims 1-9, 14-16, 19 and 21-26 are pending.

Remarks
Claim Objections:
Objections to claims 19 and 20 are withdrawn.

35 U.S.C. 112(b):
In response to corrective amendments, rejection of claims 1, 4, 5, 7, 9, 14, 16 and 18 are withdrawn. The respective 112(b) rejection of canceled claim 13 is moot.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 14-16, 19 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 6-7, 14-16, 19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, WO2018/223125 A1 in view of Hyun, US2018/0294966 A1.

Per claim 1, Wang discloses an authentication method, comprising: 
receiving an authentication request from a user, the authentication request including an identity identifier of the user (Access device 140 may submit the credential to verification node 120 to authenticate the user and/or communication device 130 – Wang: par. 0047); 
Wang discloses acquiring first authentication data associated with the identity identifier from a blockchain network, a blockchain node of the blockchain network storing a mapping relationship between identity identifiers and respective authentication data, and the first authentication data including an authentication result indicating successful or failed authentication (Upon receiving the credential, verification node 120 may query the blockchain – Wang: par. 0047 – Note: “verification node querying the blockchain to determine if a record of the credential is stored in the blockchain” anticipates “a mapping relationship between identity identifiers and respective authentication data”, wherein a response to such query is the first authentication data for determining if the blockchain contains a record of the association between the credential and the communication device public key – par. 0075), Wang is not relied on to explicitly disclose but in view of Hyun discloses acquiring first authentication data associated with the identity identifier from a blockchain network, a blockchain node of the blockchain network storing identity identifiers, respective authentication data of the identity identifiers, and a mapping relationship between the identity identifiers and the respective authentication data, the respective authentication data stored on the blockchain node including at least one authentication result indicating failed authentication, and the first authentication data including an authentication result indicating successful or failed authentication (a customer 550 subscribing to a system of a first institution 510 can be authenticated for other institutions 520, 530 and 540 without going through a membership subscription procedure for the institutions 520, 530 and 540.  This is possible because the institutions 510, 520, 530 and 540 are all connected to the blockchain network 200 and share digital identity information through the blockchain network 200. According to an exemplary embodiment, institutions that can share digital identity information may be limited to institutions that provide nodes to the blockchain network 200 – Hyun: par. 0046-0047 – Note: This feature anticipates storing an authentication success or failure in the blockchain network/nodes, i.e., the institutions that provide nodes to the blockchain network 200); and 
(If a record of the credential exist in the blockchain, verification node 120 may indicate to access device 140 that the credential is valid, and access to the resource can be granted. If a record of the credential does not exist in the blockchain or is indicated to have expired, access to the resource can be denied – Wang: par. 0047.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Hyun to include acquiring first authentication data associated with the identity identifier from a blockchain network, a blockchain node of the blockchain network storing identity identifiers, respective authentication data of the identity identifiers, and a mapping relationship between the identity identifiers and the respective authentication data, the respective authentication data stored on the blockchain node including at least one authentication result indicating failed authentication, and the first authentication data including an authentication result indicating successful or failed authentication.
One of ordinary skill in the art would have been motivated because it would allow to limit storing a blockchain “to computing devices operated by institutions using the information stored in the blockchain” to assure “efforts to maintain the physical and computational security of the blockchain nodes” – Hyun: par. 0047. 

Per claim 14, it recites an authentication device, comprising: 
a memory storing instructions (Wang: Fig. 3, 310); and 

Therefore, claim 14 is rejected based on the same analysis and the same motivation to combine as set forth in the rejection of claim 1 above. 

Per claim 19, it recites a non-transitory computer readable medium storing a set of instructions (Wang: Fig. 3, 310) that, when executed by a processor of a device (Wang: Fig. 3, 302), cause the device to perform an authentication method, the method comprising the method steps of claim 1. 
Therefore, claim 19 is rejected based on the same analysis and the same motivation to combine as set forth in the rejection of claim 1 above. 

Per claims 2 and 15, Wang-Hyun discloses features according to claims 1 and 14, further comprising: 
in response to the authentication request including a public key and a digital signature, verifying whether the digital signature is valid using the public key (The communication device public key received at operation 572 can be verified if access device 540 can properly decrypt the communication device signature using the communication device public key to retrieve the numeric value. In some embodiments, the numeric value can be a nonce, a random numeric string, or an unpredictable number generated by access device 540 or by a verification node of the blockchain system… The communication device signature can alternatively be generated from verifiable data that is already available on communication  – Wang: par. 0073-0074); and 
the acquiring the first authentication data associated with the identity identifier from the blockchain network comprises: 
in response to a verification result indicating that the digital signature is valid (verification node 520 may verify the communication device signature before querying the blockchain. For example, verification node 520 may decrypt the communication device signature using the communication device public key to obtain the block identifier, and then query the blockchain using the decrypted block identifier – Wang: par. 0075), acquiring the first authentication data associated with the identity identifier from the blockchain network (At operation 578, access device 540 may send the credential and the communication device public key received from communication device 530 to verification node 520 to determine if the blockchain contains a record of the association between the credential and the communication device public key…In some embodiments, the communication device signature is sent with the credential and the communication device public key to verification node 520. In such embodiments, verification node 520 may verify the communication device signature before querying the blockchain – Wang: par. 0075).


obtaining authentication data including the identity identifier from the blockchain network (Blockchain system 100 may include one or more issuer node 110 that is associated with or operated by a credential issuer. Issuer node 110 may process requests from users to obtain credentials that the users can use to access a resource – Wang: par. 0042); and 
determining the obtained authentication data as the first authentication data associated with the identity identifier (Blockchain system 100 may also include one or more verification node 120  that is associated with or operated by a resource provider in the  system. Verification node 120 may process request from users to access a resource. For example, verification node 120 may receive a credential from a user to request access to a resource associated with the credential. Verification node 120 may verify the credential by querying the blockchain at verification node 120 to determine if a record of the credential exists in the blockchain – Wang: par. 0044).

Per claims 6 and 23, Wang-Hyun discloses features according to claims 1 and 14, wherein the performing identity authentication for the user according to the first authentication data acquired from the blockchain network comprises: 
determining an authentication status of the identity identifier based on the first authentication data acquired from the blockchain network (If a record of the credential exist in the blockchain, verification node 120 may indicate to access device 140 that the credential is  – Wang: par. 0047 - Note: the authentication status of the credential, i.e., identity of the user, is confirmed); 
in response to the identity identifier being in an abnormal state or an authentication failed state, determining that the identity authentication for the user is not successful (If a record of the credential does not exist in the blockchain or is indicated to have expired, access to the resource can be denied – Wang: par. 0047 – Note: the authentication status of the credential, i.e., identity of the user, is not confirmed); and 
in response to the identity identifier not being in an abnormal state or an authentication failed state, determining that the identity authentication for the user is successful (If a record of the credential exist in the blockchain, verification node 120 may indicate to access device 140 that the credential is valid, and access to the resource can be granted – Wang: par. 0047).

Per claims 7 and 24, Wang-Hyun discloses features according to claims 6 and 23, further comprising: 
generating the first authentication data according to the authentication result, the first authentication data including the identity identifier of the user, an institution identifier of an institution that generates the authentication result, and the authentication result (customer identification information 600 is stored in the blockchain network 200 in a distributed manner.  The blockchain network 200 may be composed of blockchain nodes of a plurality of institutions that wish to access the customer identification information 600.  In FIG. 6B, a financial holding company and related companies such as banks, insurance companies, credit card companies and securities companies share the customer identification information 600.   – Hyun: par. 0050 and Fig. 6B); and 
storing the first authentication data to the blockchain node of the blockchain network (Referring to FIG. 5, four institutions 510, 520, 530 and 540 provide blockchain nodes 200d, 200e, 200f and 200g which store, in a distributed manner, a blockchain 250 for storing digital identity information and share the digital identity information with each other… Customer identification information 600 illustrated in FIGS. 6A through 6C is data including digital identity information and authentication information described above – Hyun: par. 0047-0048, Fig. 6A-6C).
The same motivation to modify Wang in view of Hyun as applied to claim 1 above applies here.


2.	Claims 4, 9, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, WO2018/223125 A1 in view of Hyun, US2018/0294966 A1 as applied in claims 3 and 16, further in view of Suh, US2020/0051074 A1.

Per claims 4 and 21, Wang-Hyun discloses features according to claims 3 and 16.
Wang-Hyun is not relied on to explicitly disclose but further in view of Suh discloses further comprising: 
in response to the obtained authentication data including a plurality of pieces of authentication data, selecting, from the obtained authentication data, a piece of authentication (On condition that the use of the card by the user has been approved and that the approval result has been registered in the blockchain database 300 in accordance with the method of FIG. 3, if the service provider proceeds, at a step of S301, with the acquisition of the order data stored after being approved, then the service-providing device 20 may store the acquisition request information at a step of S302.  As an example, the service-providing device 20 may store the acquisition data including at least one piece of the order data selected by the service provider among the order data registered in the blockchain database 300 after being approved in response to the order placed by the user – Suh: par. 0093 – Note: also described in 0077); and 
determining the selected piece of authentication data as the first authentication data associated with the identity identifier (the intermediary server 100 may confirm the acquisition data included in the acquisition request information and may confirm whether the order data included in the acquisition data is valid.  That is, the intermediary server 100 may confirm the order data included in the acquisition data, may confirm, at a step of S304, the order data registered in the blockchain database 300 by referring to the blockchain transaction ID corresponding to the order data, and may confirm whether the order data registered in the blockchain database 300 is identical to the order data included in the acquisition request information, to thereby determine, at a step of S305, the acquisition data as valid if the order data registered in the blockchain database 300 is identical to the order data included in the acquisition request information – Suh: par. 0096).

One of ordinary skill in the art would have been motivated because it would allow “preventing the card information from being exchanged among entities participating in the approval process of the use of the card and at the same time allowing approval of the use with highly reliable identity authentication” – Suh: par. 0108.

Per claims 9 and 26, Wang-Hyun discloses features according to claims 6 and 23, wherein after the determining that the identity authentication for the user is successful, Wang-Hyun is not relied on herein to explicitly disclose but further in view of Suh discloses the method further comprises: 
acquiring, according to a service type of a service requested by the user, identity feature information of the user associated with the service type from an identity information management server (the intermediary server 100 may confirm, at a step of S204, the push token ID of the user registered in the blockchain database 300 by using the blockchain transaction ID corresponding to the user identification information included in the payment request information obtained from the service-providing device 20, that is, using the blockchain transaction ID obtained and managed at the registration process of the card, and  – Suh: par. 0077-0078 – Note: user identification information included in the payment request information obtained from the service-providing device correspond to the order data such as use of the service or purchase of the product on-line or off-line with the card as disclosed in 0077; therefore, the acquired transaction ID is according to a requested service type).
Wang-Hyun-Suh further discloses generating second authentication data according to an authentication result and the identity feature information, the second authentication data including the identity identifier of the user, an institution identifier of an institution that generates the authentication result, an authentication event of authenticating the identity feature information, and the authentication result (customer identification information 600 is stored in the blockchain network 200 in a distributed manner.  The blockchain network 200 may be composed of blockchain nodes of a plurality of institutions that wish to access the customer identification information 600.  In FIG. 6B, a financial holding company and related companies such as banks, insurance companies, credit card companies and securities companies share the customer identification information 600.  Information about blocks in a blockchain that stores the customer identification information 600 of each customer may be managed by the financial holding company – Hyun: par. 0050 and Fig. 6B); and 
storing the second authentication data to the blockchain node of the blockchain network (Referring to FIG. 5, four institutions 510, 520, 530 and 540 provide blockchain nodes 200d, 200e, 200f and 200g which store, in a distributed manner, a blockchain 250 for storing digital identity information and share the digital identity information with each other… Customer identification information 600 illustrated in FIGS. 6A through 6C is data including digital – Hyun: par. 0047-0048, Fig. 6A-6C).
The same motivation to modify Wang in view of Hyun as applied to claim 1 above applies here.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang-Hyun in view of Suh to include acquiring, according to a service type of a service requested by the user, identity feature information of the user associated with the service type from an identity information management server.
One of ordinary skill in the art would have been motivated because it would allow “preventing the card information from being exchanged among entities participating in the approval process of the use of the card and at the same time allowing approval of the use with highly reliable identity authentication” – Suh: par. 0108.

3.	Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, WO2018/223125 A1 in view of Hyun, US2018/0294966 A1 and Suh, US2020/0051074 A1 as applied to claims 4 and 21, further in view of Hong, US2019/0333058 A1.

Per claims 5 and 22, Wang-Hyun-Suh discloses features according to claims 4 and 21, wherein the preset condition comprises at least one of: 
Wang-Hyun-Suh is not relied on herein to explicitly disclose but further in view of Hong discloses a generation time associated with the selected piece of authentication data satisfies a preset time condition (in the time-stamp using type, the payment-approval request  – Hong: par. 0081 – Note: verifying the validity of the payment-approval request information by using the public key of the user and the signature value of the random nonce” or “the time-tamp signature value”, i.e., a time-stamped signature value in the payment approval request information is a preset time condition – par. 0079); 
 Wang-Hyun-Suh further discloses an institution identifier associated with the selected piece of authentication data satisfies a preset issuing institution's institution identifier (On condition that the card has been registered according to the processes above, a method for approving the use of the card by using the token ID in accordance with one example embodiment of the present disclosure is described by referring to FIG. 3 as follows… the intermediary server 100 may confirm, at a step of S204, the push token ID of the user registered in the blockchain database 300 by using the blockchain transaction ID corresponding to the user identification information included in the payment request information obtained from the service-providing device 20, that is, using the blockchain transaction ID obtained and managed at the registration process of the card, and may obtain the confirmed push token ID at a step of S205 – Suh: par. 0076 and 0078 – Note: a push token ID corresponds to an installed app of an institution and is read an institution identifier. It further implies a service type as disclosed in par. 0077, e.g., Bank of America app also inherently specifies the type of service initiated such as a payment transaction. The push token ID has to be confirmed before the order data is forwarded to financial institution for approval).
(a 1-st push token ID, which is a unique identifier generated by a user device for providing a push service to the user device…if a 2-nd push token ID and the public key of the user are acquired from the user device, and if the 1-st push token ID is determined as corresponding to the 2-nd push token ID, managing the 1-st push token ID or the 2-nd push token ID as an integrated push token ID, and a process of storing registration information including the integrated push token ID and the public key  – Hong: par. 0019).
The same motivation to modify Wang-Hyun in view of Suh applied to claim 4 above applies here.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang-Hyun-Suh further in view of Hong to include wherein the preset condition comprises at least one of: a generation time associated with the selected piece of authentication data satisfies a preset time condition; an institution identifier associated with the selected piece of authentication data satisfies a preset issuing institution's institution identifier; or a service type associated with the selected piece of authentication data matches a service type of a service initiated by the user.
One of ordinary skill in the art would have been motivated because it would allow to “verify the validity of the payment-approval request information” – Hong: par. 0079.

s 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, WO2018/223125 A1 in view of Hyun, US2018/0294966 A1 as applied to claims 6 and 23, further in view of Ra, US2019/0372871 A1.

Per claims 8 and 25, Wang-Hyun discloses features according to claims 7 and 24. Wang-Hyun is not relied on to explicitly disclose but further in view of Ra discloses wherein the storing the first authentication data to the blockchain node of the blockchain network comprises: 
sending the first authentication data to the blockchain network for consensus processing (The smart contract may be a source code which is compiled into a byte code capable of an execution on the authentication server or multiple computing devices including another device connected with the authentication server, may be configured to perform at least one predetermined procedure if one or more validity conditions are satisfied at a time of the execution, and an integrity which is a result of the execution may be verified by a consensus, on the result, outputted from the multiple computing devices – Ra: par. 0161); and 
in response to a consensus being reached, storing the authentication data to the first blockchain node of the blockchain network (the authentication server (i) stores or supports another device to store the authentication result message or its processed value in the blockchain database as the authentication result transaction, and (ii) updates or supports another device to update the state S(SC(VcertA)) in the state database to a new state S'(SC(VcertA)) in the state database by referring to the execution result acquired from the execution – Ra: par. 0175).

One of ordinary skill in the art would have been motivated because it would allow verifying an integrity which is a result of the execution by a consensus, on a result, outputted from the multiple computing devices – Ra: par. 0161.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jutla (US2018/0048461 A1) discloses a Blockchain Identity Translator (BIT) Identity Storage configured to store, at least temporarily, the transaction identifier (or the blockchain address of the transaction and/or a status flag indicating successful or unsuccessful transaction commit) may be stored in the BIT Identity storage before verifying whether the transaction has been committed in the blockchain, wherein the User Registration Service, the BIT Identity Storage, or both are further configured to take compensating actions if the commit phase is unsuccessful. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533.  The examiner can normally be reached on Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571 - 272 - 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AREZOO SHERKAT/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434